DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  Line 7 includes an erroneous number “4” that should be removed.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  Line 2 recites “wherein the distal end of the guide portions are positioned” however for grammatical correctness this should read --wherein the distal ends of the guide portions are positioned--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 14, 17, 20 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Multer et al. (US Pat No 6,889,774 B2).
Re claims 12 & 25, Multer et al. show a sprinkler head (Figs. 4-7) comprising: 

a valve (60) that closes the nozzle in normal times; 
a pair of frames (46/48) extending from the body (40) in a direction of water discharge from the nozzle; 
a main deflector (62) provided at distal ends of the pair of frames; 
a heat-sensitive disassembling unit (54) provided between the valve (60) and the main deflector (62); and 
an assist deflector (70) positioned in a first space (Fig. 6, above the center at 56), the first space being spaced away from a virtual plane passing through a center axis (through center at 56) of the nozzle (44) and through the frames (46/48), 
wherein the valve (60) is provided with a hanger (see annotated figure) including guide portions (see annotated figure) extending toward the respective frames (46/48), and each of the guide portions (see annotated figure) includes a distal end, and 
wherein the distal end of the guide portions (see annotated figure) and the heat-sensitive disassembling unit (54) are positioned in a second space (Figs. 4 & 5, demonstrated as being on the same side of the sprinkler as 80 – opposite the 70), the second space being spaced away and across from the virtual plane (through the center at 56), located opposite from the first space so as to prevent the heat-sensitive disassembling unit (54) from colliding with the assist deflector (70) when activated.

    PNG
    media_image1.png
    686
    792
    media_image1.png
    Greyscale

Re claim 14, Multer et al. show the hanger (see annotated figure) is integrated with the valve (60).
Re claim 17, Multer et al. show the valve (Fig. 5, 60) has a cylindrical shape with a bottom, wherein a side of the valve that is nearer to the bottom is positioned in (col. 3, lines 54-55) the nozzle (44), wherein one end of the heat-sensitive disassembling unit (54) is engaged with an open side of the valve (60), and wherein the open side of the valve is fitted in the engaging portion (see annotated figure).
Re claim 20, Multer et al. show each of the guide portions (see annotated figure) has a flat surface (Fig. 5, the guide portions have flat surfaces in cross section which extend away from the virtual plane) extending in a direction away from the virtual plate (through the center 56).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Multer et al. (US Pat No 6,889,774 B2) in view of Franson (US Pat No 6,715,561 B2).
Re claim 13, Multer et al. show the hanger (see annotated figure) includes an engaging portion (see annotated figure) engaged with an outer periphery of the valve (60).
Multer et al. does not explicitly describe the hanger as annular.
However, Franson demonstrates a hanger (Fig. 7, 92) which at least partially encircles an outer periphery of a valve (75).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the engaging portion be annular, since there is Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Re claim 15, Multer et al. as modified by Franson show the engaging portion (Franson – Fig. 7, 92) has a C shape with a part being cut (Franson - the engaging portion, 94, is demonstrated as partially encircling the valve leaving which results in a C shape).
Re claim 16, Multer et al. disclose all aspects of the claimed invention but do not teach the hanger has a snapping characteristic and is bent in a substantially W shape, two ends of the W shape serving as the guide portions and being engaged with the respective frames, the valve being fitted in the engaging portion, the engaging portion having a curved shape and being positioned between the guide portions.
However, Franson shows a hanger with a snapping characteristic (Fig. 3, at 43) and is bent in a substantially W shape (Fig. 7, 92), two ends of the W shape serving as the guide portions (98/99) and being engaged with the respective frames (42/44), a valve (75) being fitted in the engaging portion (94), the engaging portion (94) having a curved shape and being positioned between the guide portions (98/99).
The substitution of one known element (biasing spring as shown in Franson) for another (biasing spring as shown in Multer) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the biasing spring shown in Franson would have yielded predictable results, namely, creating tension against the valve plug in Multer et al. to aide in removal of the valve plug upon actuation of the sprinkler.
Claims 18, 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Multer et al. (US Pat No 6,889,774 B2) in view of Garrett (US Pat No 777,783).
Re claim 18, Multer et al. demonstrates the heat-sensitive disassembling unit is a fusible leak but do not explicitly teach a link formed of a plurality of thin plates joined to one another with a low-melting-point alloy, the heat-sensitive disassembling unit further including a bar and a lever that are engaged with the link.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fusible link of Multer et al. formed of a plurality of thin plates joined to one another with a low-melting-point alloy as taught by Garrett as Multer et al. already discloses the thermally responsive element to be a soldered link (Multer – col. 3, lines 52-53).
Re claim 19, Multer et al. as modified by Garrett show the distal end of the guide portions (see annotated figure) are positioned in the second space where the lever (Garrett – Fig. 5, 12) is positioned.
Re claim 26, Multer et al. as modified by Garrett show an end of the lever (Garrett – Fig. 5, 12), the end extending from the link (Multer – Fig. 5, 54), is in the second space.
Response to Arguments
Applicant’s arguments with respect to claims 12-20, 25 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752


/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752